Opinion

PER CURIAM.
The defendants appeal from the decision of the workers’ compensation review board affirming the decision of the workers’ compensation commissioner, who found that the plaintiffs myocardial infarction was a compensable injury. The defendants’ counsel on appeal was also trial counsel, and this appeal can best be categorized as a valiant but futile effort to retry the case in this court. No novel principles of law or appellate procedure are involved and to discuss the defendants’ claims would serve no useful purpose. See Byrne v. Trice, 170 Conn. 442, 442-43, 365 A.2d 1063 (1976); Lord v. Lord, 44 Conn. App. 370, 376, 689 A.2d 509, cert. denied, 241 Conn. 913, 696 A.2d 985 (1997).
The decision of the compensation review board is affirmed.